Citation Nr: 1221910	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-03 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder of the feet and ankles, to include jungle rot.  

3.  Entitlement to service connection for chloracne, to include as due to exposure to herbicides.

4.  Entitlement to service connection for symptoms of dizziness, non-migraine headaches and high blood pressure, to include as due to exposure to herbicides/dioxin.  

5.  Entitlement to a compensable evaluation for asthma.  

6.  Entitlement to a compensable evaluation for residuals of a right ring finger injury.  

7.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to May 1980.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010, the Board remanded the case to the agency of original jurisdiction for additional development.

The Board notes that the Veteran's March 2010 correspondence reflects the Veteran seeks service connection for conditions associated with herbicide/dioxin exposure during service in Vietnam.  As such, the issues in that regard are as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In addition, the issue certified on appeal in regard to the feet and ankles was one of entitlement to service connection for jungle rot of the feet.  In light of Clemons and other diagnoses of record, to include psoriasis as reflected in an April 1989 private record of treatment, the Board has identified the issue in this regard as one of entitlement to service connection for a skin condition of the ankles and feet, to include jungle rot, as set forth on the title page.  

Moreover, the record raises the issue of entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability is raised by the record.  As such, the Board has included the issue regarding a TDIU on the title page.  (Examinations for claims for IU are to be scheduled even though there may be no grant of IU while the Veteran is incarcerated.  See 38 U.S.C. 5313; VAOPGCPREC 59-91 (O.G.C. Prec. 59-91); and VAOGCPREC 5-2006.)  

In March 2011 and June 2011 statements, the Veteran raised issues of service connection for a gastrointestinal disorder, to include Crohn's disease, colitis, and a stomach disorder.  Also, in May 2006, he asserted entitlement to service connection for urinary incontinence secondary to PTSD.  As these issues have not been developed for appellate review, they are referred to the agency of original jurisdiction (AOJ) for appropriate action.

The issues of entitlement to service connection for a skin disorder of the feet and ankles, to include jungle rot, entitlement to service connection for chloracne, to include as due to exposure to herbicides and entitlement to service connection for a condition with symptoms of dizziness, non-migraine headaches and high blood pressure, to include as due to exposure to dioxins, as well as the issues of entitlement to a compensable evaluation for asthma and a compensable evaluation for residuals of a right ring finger injury, to include a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

There is competent evidence of a diagnosis of PTSD based on corroborated in-service stressors.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for PTSD.  Having considered the evidence, the Board finds service connection for PTSD is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

On the accompanying medical history to the January 1980 separation examination, the Veteran indicated that he had or had had nervous trouble and depression or excessive worry and the examiner reported depression and anxiety.  A November 1988 private record notes the Veteran had feelings of anger and anti-social ideation. Also, as noted in the Board's January 2010 remand, a diagnosis of PTSD related to the Veteran's active service in the Republic of Vietnam is conceded, as medical records from correctional institutions shows a diagnosis of PTSD related to service in Vietnam.  As further noted in the remand, although the Veteran's service personnel records show that he is in receipt of the Bronze Star Medal with four OS service bars, as well as the Meritorious Unit Commendation, there was not a clear indication that the Veteran is a combat Veteran, the significance of which is that noncombat stressors require corroboration.  Regardless of the determination in this regard, the Board finds the evidence establishes that the Veteran has PTSD related to service.  

The Board notes that in addition to his decorations and awards, the Veteran's DD Form 214, Certificate of Release and Discharge, shows his military occupation specialty (MOS) was radioman, and service personnel records reflect participation in Campaigns to include Sanctuary Counteroffensive, Counteroffensive PHVII, Consolidation I, Consolidation II and Vietnam Cease Fire.  The personnel records further reflect that in June 1970 he was assigned to the "Co A 8 RRSF Vietnam", assigned to the "407th RRD Vietnam" from August 1970 to June 1971 and assigned to "Co A 8 RRSF Vietnam" in September 1971.  

Further, in a March 2010 letter, the Command Historian for the service department reported the following:

I can confirm that the 407th Radio Research Detachment, 8th Radio Research Field Station, was co[-]located with Headquarters, 101st Airborne Division at Quang Tri.  The detachment deployed teams to locations determined by the 1st Brigade, 5th Infantry Division, where they often were exposed to enemy activity; however, according to our records, there were no ASA causalities in May 1971.  

On March 30, 1972, two soldiers assigned to the 8th RRFS, [GW] and [BC], were killed when their bunker at Fire Support Base Sarge in Quang Tri province took a direct hit.  

To the extent that the Veteran has reported the deaths of GW and BC in 1971 and/or in 1972, service personnel records reflect that the Veteran was assigned to "Co A 8 RRSF Vietnam" from June 1970 to November 1972.  For purposes of verification of an in-service event, the Court has held that a Veteran only needs to offer independent evidence of an event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002). 

Thus, the Board concludes that the Veteran's reported stressors are not inconsistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002). 

The Board notes that the Veteran is competent to report his in-service experiences and the contemporaneous service records lend credibility to his reported stressors, to include having come under rocket and mortar attack, and thus, the Board finds that at least some of the reported stressful events during service are likely to have occurred.  Moreover, the voluminous correctional facility records, to include records dated in 1995 noting repetitive constant obsessive thoughts about Vietnam, records dated in 1996 reflecting ongoing treatment for PTSD related to experiences in Vietnam, and an April 2008 record reflecting a diagnosis of PTSD and in which a history of depressed mood related to PTSD with symptoms to include PTSD flashback nightmare, erratic sleep and anxious mood.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  In light of the grant herein, however, further discussion of the amended regulations is unnecessary. 

In this case, the evidence is in at least equipoise, and thus, having resolved reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.012 (2011).  Consequently, the benefit sought on appeal is granted.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.  


REMAND

The Board finds it necessary to remand the remaining claims on appeal to the AOJ for additional development and consideration.

The Veteran in this case is currently incarcerated; however, in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court held that VA is required to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Review of the claims folder reflects that a VA or fee-basis examiner is unavailable to conduct an examination of the Veteran at the correctional facility and transportation of the Veteran to a VA facility for examination is not available.  Other alternatives, however, must be considered, such as examination by prison clinicians.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); M21-1MR, Part III.iv.3.A.11.d.  

The Board notes that while the RO requested an opinion in regard the severity of the Veteran's service-connected asthma and residuals of a ring finger injury, as well as to the nature and etiology of claimed skin condition, based on a review of the claims folder in September 2010, the September 2010 VA opinion is to the effect that absent examination of the Veteran an opinion could not be provided without resort to speculation, noting a review of the 9-volume claims folder.  The Board notes that the claims folder contains not only the contemporaneous service treatment records and examination reports but also 3 volumes of private medical records spanning more than two decades beginning in the mid 1980s.  No rationale was provided as to why an opinion could not be provided without resort to speculation based on the evidence of record, and thus the opinion is inadequate and of no probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Regardless, there is no indication that the RO has requested examination by prison clinicians.  Thus, the Board has no discretion and must remand the appeal for consideration of other alternatives in this regard.  

In addition, an October 2010 email correspondence notes no response from VA Central Office in regard to the RO's request for assistance in arranging for examination.  The request in that regard is not associated with the claims folder.  

The Board notes that the Veteran's service-connected residuals of a right ring finger injury is rated as noncompensably disabling under Diagnostic Code (DC) 5227, and while even a ring or little finger that is ankylosed is rated as noncompensable under DC 5227, whether unfavorable or favorable, the Veteran asserts that his right ring finger symptoms result in hand cramps limiting his ability to write.  The note to DC 5227 in 38 C.F.R. § 4.71a requires consideration of "whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand." In addition, in May 2006 correspondence, the Veteran asserted disability of the hand, wrist and elbow secondary to the service-connected residuals of a right ring finger injury.  

The Board further notes that the Veteran's asthma is rated as noncompensably disabling under DC 6602.  Under DC 6602 a 10 percent evaluation is warranted where there is an FEV-1 of 71 to 80 percent of predicted value, or, an FEV-1/FVC of 71 to 80 percent of predicted value, or, intermittent inhalation or oral bronchodilator therapy.  A 30 percent evaluation is warranted where there is an FEV-1 of 56 to 70 percent of predicted value, or, an FEV-1/FVC of 56 to 70 percent of predicted value, or, daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted where there is an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent of predicted value, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is assigned where there is FEV-1 less than 40 percent of the predicted value, or, FEV-1/FVC less than 40 percent, or, more than one attack per week with episodes of respiratory failure, or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2011). 

In regard to the service connection claims, the Veteran asserts entitlement for the claimed disorders on appeal, to include as due to presumed exposure to herbicides in association with verified service in Vietnam.  The Board notes again that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service treatment records reflect complaints of headache in January 1974, February 1977 and February 1978, and an occipital headache was noted in February 1979.  In addition, headaches were noted on the accompanying medical history to the January 1980 separation examination report.  

An October 1974 record reflects complaints of a rash over the right leg and the examiner reported pustular lesions spread over the area of inflammation and the impression was bacterial infection.  A September 1977 record notes psoriasis and a verucca, and a July 1978 record notes complaints of a rash on the inner thighs due to friction rub.  A September 1978 record reflects complaints of cracking and itching between the toes and the assessment was tinea pedis with secondary infection.  An October 1978 service treatment record notes lesions on the right foot for three months and the laboratory report reflects a diagnosis of refractory tinea pedis.  A December 1978 profile reflects a fungal infection of the feet with secondary bacterial infection.  

In addition, blood pressure was 132/60 in June 1969, 120/76 in January 1976, and 158/86 in December 1976.  Blood pressure was 120/84 in March 1977, 132/82 in April 1977, and 118/88 in August 1977.  In September 1977, blood pressure was 108/68, 110/80 in March 1978, and 120/78 in May 1978.  Blood pressure was 122/88 in February 1979, 158/98 in April 1979, 120/80 in June 1979, 122/80 in July 1979 and 136/80 at the Veteran's separation examination in January 1980.

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the request for VA Central Office assistance with scheduling an examination noted in the October 2010 email correspondence with the claims folder.  If a response has been received, the response should also be associated with the claims folder.  If no response has been received, make another request for assistance to the VA Central Office in making arrangements for the Veteran to undergo an appropriate examination with attention directed to this remand.  All efforts in this regard should be documented in the claims folder.  

2.  Thereafter, if the Veteran remains incarcerated, contact the facility where the Veteran is incarcerated and request that arrangements be made for the Veteran to undergo an appropriate examination(s), such as having prison clinicians perform the examination, to determine the nature, extent, onset and etiology of any skin disorder of the feet and/or ankles, to include jungle rot, chloracne, to include as a result of presumed exposure to herbicides during service, symptoms of dizziness, non-migraine type headaches and bouts of high blood pressure, to include as due to exposure to dioxin, as well to determine the frequency and severity of the Veteran's right ring finger disability and asthma, to include the impact of his service-connected disabilities on his employability.  The claims folder must be made available to the examiner for review in connection with the examination.  In offering the impressions regarding a skin disorder of the feet and ankles, to include jungle rot, chloracne, to include as a result of presumed exposure to herbicides during service, symptoms of dizziness, non-migraine type headaches and bouts of high blood pressure, to include as due to exposure to dioxin, the examiner must acknowledge and discuss the Veteran's lay report regarding the nature and onset of the conditions and state whether it is at least as likely as not that such is related to service or to a service-connected disability, to include on the basis of aggravation.  If the Veteran is not incarcerated, a VA examination should be scheduled to fulfill the above development.  Once all possible avenues for obtaining access to the Veteran for the examination have been exhausted, an opinion should be obtained based on a review of the evidence of record.  See 38 C.F.R. § 3.655(b) (2011).  

In addressing the severity of the Veteran's service-connected residuals of a right ring finger injury, the examiner must specifically state whether it results in limitation of other digits, or results in any other secondary condition of the upper extremity to include of the hand, wrist and elbow.  

In offering the opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work, the examiner must discuss all impairment and/or symptoms caused by the Veteran's service-connected disabilities (currently PTSD, asthma, and residuals of a right ring finger injury) and state the impact that these symptoms and/or impairment have on his ability to work.  A complete rationale for all opinions expressed should be set forth in a legible report. 

3.  After undertaking any other development deemed appropriate, readjudicate the claims remaining on appeal, including entitlement to TDIU.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


